Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Baldwin Ihenacho,
(O.L File No. H-12-40729-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1627
Decision No. CR4002

Date: July 1, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Baldwin Ihenacho (Petitioner) for 15 years from participating in
Medicare, Medicaid, and all other federal health care programs. The exclusion was based
on Petitioner’s felony conviction of a criminal offense related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service and his felony conviction of
a criminal offense related to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance as defined under Federal or State law. Petitioner
requested a hearing to dispute the length of the exclusion. For the reasons stated below, I
conclude that the IG proved that two bases for mandatory exclusion exist. Further,
Petitioner has not shown by a preponderance of the evidence that he provided assistance
sufficient to constitute a mitigating factor under applicable regulations. Accordingly, I
affirm the length of the exclusion because a 15-year exclusion is not unreasonable due to
the existence of the three undisputed aggravating factors and no mitigating factors.
I. Procedural History

By letter dated May 30, 2014, the IG notified Petitioner that he was being excluded from
Medicare, Medicaid, and all federal health care programs for a period of fifteen years,
under section 1128(a)(3) and (a)(4) of the Social Security Act (Act) (codified at 42
U.S.C. § 1320a-7(a)(3), (a)(4)). The IG advised Petitioner that the 1128(a)(3) exclusion
was based on his felony conviction in the “United States District Court, State of
Massachusetts, of a criminal offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a health care item or service, including the performance of management or administrative
services relating to the delivery of such items or services, or with respect to any act or
omission in a health care program (other than Medicare and a State health care program)
operated by, or financed in whole or in part, by any Federal, State or local Government
agency.” The IG advised Petitioner that the section 1128(a)(4) exclusion was based on
his felony conviction in the same court of “a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance as defined
under Federal or State law.” The IG determined to lengthen the minimum statutory
period and exclude Petitioner for a 15-year period based on three aggravating factors and
no mitigating factors.

Petitioner timely requested a hearing. In his hearing request, Petitioner does not
challenge the IG’s bases for exclusion or assert that the aggravating factors identified by
the IG do not exist. Instead, Petitioner seeks a reduction in the length of exclusion to the
minimum amount, five years, and in support asserts that the IG: failed to consider a
mitigating factor (namely that Petitioner cooperated with federal or state officials, which
resulted in a conviction of one individual and the initiation of an investigation into and
indictment of a second individual under 42 C.F.R. § 1001.102(c)(3)), failed to consider
Petitioner’s good character and good works, is disproportionate when compared with
similarly situated individuals, and is punitive. Request for Hearing at 2-6.

On September 3, 2014, I held a telephonic prehearing conference with counsel for the
parties and summarized what was said at the conference in my September 8, 2014 Order
and Schedule for Filing Briefs and Documentary Evidence (Order). That Order
established a schedule for discovery and the submission of prehearing exchanges.

During the discovery process, the IG objected to some of Petitioner’s discovery requests.
On December 2, 2014, I sustained the IG’s objections to Petitioner’s discovery requests
and denied Petitioner’s motion to compel.

As its prehearing exchange, the IG submitted a brief (IG Br.) together with 8 exhibits (IG
Exs. 1-8). Petitioner submitted a response brief (P. Br.) with Addendum A-B and 32
exhibits (P. Exs. 1-32). The IG submitted a reply brief (IG Reply Br.) with IG Ex. 9.
Because Petitioner requested that he testify in this proceeding, I directed him to submit
his written direct testimony (42 C.F.R. § 1005.16(b)), which he did as a declaration on
March 30, 2015, and later as an affidavit (P. Affidavit) on April 22, 2015.

During the prehearing conference, Petitioner sought to seal the record in this case.
Petitioner ultimately filed motions on February 2, 2015, March 30, 2015, and April 22,
2015, to seal 20 documents that the Petitioner subsequently submitted in these
proceedings. I granted these unopposed motions on May 19, 2015, and ordered, under
42 C.F.R. § 1005.18(c), that the documents Petitioner identified shall only be released to
the parties, the parties’ representatives, and Department of Health and Human Services
employees who have a need to review such documents as part of their official duties, and
to a United States District Court should this case be subject to judicial review under

42 U.S.C. § 405(g).

IL. Evidentiary Rulings and Decision on the Record

The IG objected to the admission of Petitioner’s Exhibits 9 through14, letters from
individuals serving as character references for Petitioner. Petitioner argues that good
character can be considered and cites three cases; however, those cases involved rulings
when the current regulations were not yet in effect. P. Br. at 19; 57 Fed. Reg. 3298 (Jan.
29, 1992). I sustain the IG’s objection to these documents because they are irrelevant in
the present case. The character references do not support the existence of any mitigating
factor listed in the applicable regulations. 42 C.F.R. § 1001.102(c); see also 57 Fed. Reg.
3298, 3314 (Jan. 29, 1992) (rejecting public comments that an Administrative Law Judge
(ALJ) should be allowed to consider anything that might be mitigating when setting the
length of an exclusion). I must exclude evidence that is irrelevant and immaterial to this
case. 42 C.F.R. § 1005.17(c).

The IG objected to the admission of Petitioner’s Exhibits 25 through30, documents
involving criminal matters that are not directly related to this case. Petitioner submitted
this evidence in furtherance of an argument that the IG has not taken action to exclude
other individuals convicted on similar grounds. Petitioner argues that the IG has not
excluded physicians who prescribed drugs for internet pharmacies and that this lack of
action should be used as a basis for reducing Petitioner’s length of exclusion. P. Br. at
15. Petitioner also asserts that a “similarly situated” pharmacist, who pled guilty to
crimes involving filling prescriptions for eight on-line pharmacies, either was not
excluded or, at most, was excluded for six years. P. Br. at 16. I exclude Petitioner’s
Exhibits 25 through30 from the record because the regulations do not permit me to
reduce Petitioner’s length of exclusion based on considering the IG’s decisions not to
exclude other individuals. See 42 C.F.R. § 1001.102(c). Further, Petitioner’s comparison
of his case to another case involving a pharmacist that was not appealed to the
Departmental Appeals Board is not a proper case comparison because there is no decision
to which I can compare the present case. See Eugene Goldman, M.D., DAB No. 2635 at

11 (2015) (casting doubt that a case comparison can be made to a decision not appealed
to the Departmental Appeals Board). Because Petitioner’s attempted case comparison
fails, the proffered evidence is not relevant here. 42 C.F.R. § 1005.17(c).

The IG objected to the admission of Petitioner’s written direct testimony submitted on
March 30, 2015, under penalty of perjury. The IG stated that the testimony “amounts to
the mere repetitious contention already made in his brief that he made an effort to
cooperate and that he feels it was significant.” April 13, 2015 IG Renewed Objection at
1. Further, the IG argued that Petitioner’s testimony does not prove that his alleged
cooperation is sufficient to be considered a mitigating factor, which the IG equates with
the testimony lacking relevance. April 13, 2015 IG Renewed Objection at 1-3. Finally,
the IG suggested that Petitioner’s written direct testimony was defective because it was
in the form of a declaration under penalty of perjury and not under oath and in the form
of an affidavit. April 13, 2015 IG Renewed Objection at 1-2 n.1.

I conclude that Petitioner’s written direct testimony of March 30, 2015, made as a
declaration under penalty of perjury (which my order permitted), was sufficient and did
not need to be an affidavit, although Petitioner subsequently resubmitted the testimony as
an affidavit on April 22, 2015 to cure the alleged defect. The IG is correct that oral
testimony must be under oath (42 C.F.R. § 1005.16(a)); however, the regulatory
provision for written direct testimony does not provide this requirement. See 42 C.F.R. §
1005.16(b). Further, even if the regulations require written direct testimony to be made
under oath, 28 U.S.C. § 1746 allows declarations to be used in instances where a
regulation requires it to be under oath.

The IG’s objection to the testimony as being merely repetitive to arguments Petitioner
made in his brief is nonsensical. A brief is argument and testimony is evidence.
Petitioner needed to submit the evidence to support the arguments in his brief.

The IG’s objection to the relevance of Petitioner’s testimony also fails. Petitioner
testified about his interactions with federal prosecutors and a prosecutor’s statements
about the usefulness of Petitioner’s grand jury testimony to support his contention that his
alleged cooperation with the prosecutors ought to be considered a mitigating factor
related to length of exclusion. The IG’s argument that the testimony is insufficient to
prove the mitigating factor does not make it irrelevant because it bears directly on
whether the mitigating factor exists.

I find the IG’s strident objection to Petitioner’s testimony in this case to be disturbing and
frivolous. The IG is taking action against Petitioner that will have the effect of barring
him from working at his profession for 15 years. See IG Ex. 1 at 1 (IG warning Petitioner
that “[t]he scope of this exclusion is broad and has a significant effect on your ability to
work in the health care field.”). Congress gave excluded individuals the right to a
hearing and to call witnesses at such a hearing. 42 U.S.C. §§ 405(b), 1128(£)(1);
42 C.F.R. §§ 1005.3(a)(5)-(6), 1005.16. This right obviously extends to an individual
testifying in his own defense. In the future, the IG should more carefully consider the
objections that it files.

Because Petitioner did not object to any of the IG’s exhibits, I admit IG Exhibits 1
through 9 into the record. Further, because the IG did not object to Petitioner’s
Addendum A-B and Petitioner’s Exhibits 1 through 8, 15 through 24, and 31 through 32,
I admit them into the record. Finally, for the reasons stated above, I admit Petitioner’s
Affidavit into the record over the IG’s objection.

The decision in this case will be based on the written record. See Order § 6. The IG did
not propose any witnesses (IG Br. at 12) and the IG did not request to cross-examine
Petitioner based on the written direct testimony Petitioner provided. April 13, 2015 IG’s
Renewed Objection to Petitioner’s Testimony and Notice that the I.G. Will Not Cross-
Examine Petitioner at 1; Order and Schedule for Filing Briefs and Documentary Evidence
45; March 9, 2015 Order at 2. Therefore, I issue this decision based on the written
record.

III. Issues

The issues in this case are limited to determining if there is a basis for exclusion and, if
so, whether the length of the exclusion imposed by the IG is unreasonable after
considering relevant aggravating and mitigating factors. 42 C.F.R. § 1001.2007(a)(1);
see also 42 C.F.R. § 1001.102.

IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2.

V. Findings of Fact, Conclusions of Law, and Analysis!

A, The IG proved each of the required elements under 42 U.S.C. § 1320a-
7(a)(3) and (a)(4); therefore, there is a basis to exclude Petitioner.

Petitioner was excluded from Medicare, Medicaid, and all federal health care programs
for a period of 15 years based on section 1128(a)(3) and (a)(4) of the Act (codified at 42
U.S.C. § 1320a-7(a)(3), (a)(4)). Under section 1128(a)(3) of the Act, the IG must
exclude from participation in all federal health care programs “[a]ny individual or entity

' My findings of fact and conclusions of law are set forth in italics and bold font.
that has been convicted for an offense which occurred after [August 21, 1996], under
Federal or State law, in connection with the delivery of a health care item or service. . .
of a criminal offense consisting of a felony relating to fraud, theft . . . . or other financial
misconduct.” 42 U.S.C. § 1320a-7(a)(3). According to section 1128(a)(4) of the Act, the
IG must exclude from participation in all federal health care programs “[a]ny individual
or entity that has been convicted for an offense which occurred after [August 21, 1996],
under Federal or State law, of a criminal offense consisting of a felony relating to the
unlawful . . . dispensing of a controlled substance.” 42 U.S.C. § 1320a-7(a)(4).

Petitioner owned and operated Meetinghouse Community Pharmacy in Dorchester,
Massachusetts, from 1994 to 2008. IG Ex. 7 at 5. Between 2006 and 2008, Petitioner
and his wife illegally ran an on-line pharmacy where they dispensed and shipped drugs to
customers based on illegitimate prescriptions. IG Ex. 7 at 4-5. On August 18, 2011,
Petitioner pled guilty in the United States District Court for the District of Massachusetts
(District Court) to 29 counts of criminal conduct that occurred from 2006 through 2008.
IG Ex. 6 at 1; IG Ex. 7 at 4, 18. Petitioner admitted to charges of conspiracy to distribute
and to possession with intent to distribute controlled substances. He further pled guilty to
distribution and dispensing of controlled substances, conspiracy to misbrand drugs,
misbranding drugs, conspiracy to commit international money laundering, and
international money laundering. IG Ex. 6 at 1. The District Court sentenced Petitioner to
serve 63 months in prison and 24 months on supervised release. IG Ex. 6 at 3-4. The
Court also ordered Petitioner to pay a $3,000 criminal monetary penalty. IG Ex. 6 at 5.

The IG based its exclusion on two mandatory exclusion provisions: 42 U.S.C. § 1320a-
7(a)(3) and (a)(4) (Section 1128(a)(3), (4) of the Act). IG Ex. 1 at 1. Petitioner does not
dispute the bases for exclusion, P. Br. at 6-7, both of which require a conviction of a
felony offense. Petitioner is considered convicted under 42 U.S.C. § 1320a-7(i) due to
Petitioner’s guilty plea to numerous offenses and because the District Court issued a
Judgment in Criminal Case evidencing that the court both accepted the guilty plea and
issued a judgment of conviction. IG Ex. 6 at 1.

The four essential elements necessary to support an exclusion based on section
1128(a)(3) include: (1) the individual to be excluded must have been convicted of a
felony offense; (2) the felony conviction must have been related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct; (3) the
felony offense must be in connection with the delivery of a health care item or service;
and (4) the felonious conduct must have occurred after August 21, 1996. 42 U.S.C.

§ 1320a-7(a)(3).

Petitioner pled guilty to a number of offenses including the felonies of Conspiracy to
Commit International Money Laundering in violation of 18 U.S.C. § 1956(h), and
International Money Laundering in violation of 18 U.S.C. § 1956(a)(2), for conduct
involving the sale of controlled substances that ended in 2008. IG Ex. 6 at 1-2.
Petitioner does not dispute and I conclude that the IG has established that the elements
for the mandatory exclusion based on section 1128(a)(3) of the Act are met.

Additionally, four essential elements necessary to support the exclusion based on section
1128(a)(4) include: (1) the individual to be excluded must have been convicted of a
criminal offense; (2) the criminal offense must have been a felony; (3) the felony
conviction must have been for conduct relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance; and (4) the felonious conduct must
have occurred after August 21, 1996. 42 U.S.C. § 1320a-7(a)(4).

Petitioner also pled guilty to the felony offenses of unlawful Conspiracy to Distribute, to
Dispense, and to Possess with Intent to Distribute, Controlled Substances in violation of
21 U.S.C. § 846, and Distribution and Dispensing of Controlled Substances in violation
of 21 U.S.C. § 841(a)(1), for conduct that ended in 2008. IG Ex. 6 at 1-2. Petitioner does
not dispute and I conclude that the IG has established that the criteria for the mandatory
exclusion based on section 1128(a)(4) of the Act also are satisfied.

B. The IG’s decision to exclude Petitioner for 15 years is not unreasonable
based on the presence of three aggravating factors and the absence of any
mitigating factors in this case.

Because I have concluded that bases exist to exclude Petitioner pursuant to 42 U.S.C.

§ 1320a-7(a)(3) and (a)(4), Petitioner must be excluded for a minimum period of five
years. 42 U.S.C. § 1320a-7(c)(3)(B). While the IG must impose the five-year minimum
mandatory term of exclusion, the IG is authorized to lengthen that term if certain
aggravating factors exist. See 42 C.F.R. § 1001.102. Those aggravating factors are
detailed at 42 C.F.R. § 1001.102(b)(1)-(9). I must uphold the IG’s determination as to
the length of exclusion if it is not unreasonable. 42 C.F.R. § 1001.2007(a)(1)(ii). This
means that: “So long as the amount of time chosen by the [JIG is within a reasonable
range, based on demonstrated criteria, the ALJ has no authority to change it under this
tule. We believe that the deference § 1001.2007(a)[] grants to the [JIG is appropriate,
given the []IG’s vast experience in implementing exclusions under these authorities.”

57 Fed. Reg. at 3298, 3321 (Jan. 29, 1992). I interpret this to mean that if the IG proves
that all of the aggravating factors he considered when lengthening an exclusion exist and
that Petitioner does not prove that the IG failed to consider a mitigating factor, then I
must give deference to the length of exclusion determined by the IG and may only
change the length of exclusion if it is otherwise unreasonable. A length of exclusion is
not unreasonable unless it is significantly excessive (i.e., outside a reasonable range). Ifa
petitioner proves the existence of one or more mitigating factors listed in the regulations,
then I may reduce the length of exclusion imposed by the IG. 42 C.F.R. § 1001.102(c).
If that occurs, I would reassess the length of exclusion de novo.
1. The IG proved the existence of three aggravating factors.

The IG added ten years to Petitioner’s minimum, five-year exclusion based on the
presence of three aggravating factors: 42 C.F.R. §§ 1001.102(b)(2) (the acts resulting in
the conviction were committed over a period of one year or more); (b)(5) (the sentence
imposed by the court included incarceration); and (b)(9) (an adverse action taken by a
State agency, based on the same circumstances that serve as the basis for imposing the
exclusion). IG Ex. | at 2. Petitioner concedes the existence of these aggravating factors.
P. Br. at 6-7.

Petitioner’s criminal acts occurred for a period of time exceeding one year. 42 C.F.R.

§ 1001.102(b)(2). Count | of the Third Superseding Indictment, to which Petitioner pled
guilty, indicates that his criminal acts took place from September 2006 until October
2008. P. Ex. 24 at 12. IG Ex. 5 at 1. As noted, Petitioner ran an on-line pharmacy
through which he dispensed and shipped controlled substances to customers based on
invalid prescriptions. Therefore, Petitioner’s repeated criminal acts were carried out
during a period of about two years.

The evidence further establishes that the sentence imposed by the court included
incarceration for 63 months. 42 C.F.R. § 1001.102(b)(5); IG Ex. 6 at 3. This is a
significant length of incarceration, indicating that Petitioner is highly untrustworthy.
Raymond Lamont Shoemaker, DAB No. 2560, at 8 (2014) (“In light of the high degree of
untrustworthiness reflected in the length of Petitioner’s term of incarceration [of 55
months], a five year extension of the mandatory minimum five-year exclusion based on
this factor alone would not be unreasonable.”). Although Petitioner obtained early
termination of his supervised release following prison (P. Exs. 31-32), Petitioner served
the full term of incarceration of over five years. P. Ex. 31 at 1.

The evidence additionally establishes that Petitioner was subject to an adverse action by a
state agency or board based on the same set of circumstances that serves as the basis for
the imposition of the exclusion. 42 C.F.R. § 1001.102(b)(9). The Massachusetts Board
of Registration in Pharmacy temporarily suspended Petitioner in 2008 because he was
determined to be an “imminent danger to the public health or safety.” IG Ex. 8 at 3. I
consider this factor to be particularly aggravating because the Petitioner was temporarily
suspended before he was convicted due to a finding that he posed an imminent danger to
the public health or safety. IG Ex. 8.

Access to payment for participating in federal health care programs is a privilege that
requires the element of trust. I conclude that these three aggravating factors, taken
together, establish that the IG’s 15-year program exclusion is not unreasonable.
2. Petitioner did not establish a mitigating factor by a
preponderance of the evidence to justify a reduction in
the length of exclusion imposed by the IG.

If the IG proves that an aggravating factor listed in the regulations exists to warrant an
exclusion of more than five years, then a petitioner may raise mitigating factors listed in
the regulations to seek a reduction in the length of exclusion. 42 C.F.R. § 1001.102(c). I
assigned Petitioner the burden of proof with regard to all affirmative defenses he raises.
Order § 3(c); 42 C.F.R. § 1005.15(d). The standard of proof is the preponderance of
evidence. 42 C.F.R. § 1001.2007(c).

The primary issue in dispute in this case is whether Petitioner has shown by a
preponderance of the evidence that he provided sufficient cooperation to federal law
enforcement to constitute a mitigating factor under the regulations. The relevant
regulatory provision states:

(3) The individual’s or entity’s cooperation with Federal or State
officials resulted in—

(i) Others being convicted or excluded from Medicare,
Medicaid and all other Federal health care programs,

(ii) Additional cases being investigated or reports being
issued by the appropriate law enforcement agency identifying
program vulnerabilities or weaknesses, or

(iii) The imposition against anyone of a civil money penalty
or assessment under part 1003 of this chapter.

42 CFR. § 1001.102(c)(3).
The preamble to the final rule first establishing this mitigating factor states:

We believe, however, that only significant cooperation should
be considered mitigating, and the imposition of a sanction as
a result of cooperation establishes that the cooperation was
significant. We believe the significance of cooperation is
more properly evaluated by those in a position to utilize the
information, rather than by an ALJ.
10

57 Fed. Reg. 3298, 3315 (Jan 29, 1992).” This response to a public comment makes clear
that in order to qualify as a mitigating factor, cooperation must be “significant,” and
cooperation that results in the imposition of a sanction is significant. A later final rule
modifying section 1001.102(c)(3) clarified the type of evidence needed to prove
cooperation and lowered the threshold for validation of cooperation to be in the form of
opening an investigation:

While we expect this mitigating factor to be taken into
consideration only in those situations where the law
enforcement agency validated the person’s information by
opening up a case investigation or by issuing a report, we
nevertheless believe that this additional factor will afford the
OIG greater flexibility in identifying and addressing issues
related to program waste, fraud and abuse.

63 Fed. Reg. 46676, 46681 (Sept. 2, 1998).

In the present case, it is clear that Petitioner cooperated with law enforcement. Petitioner
provided information to law enforcement officials at proffer sessions in September 2009,
November 2009, March 2010, and April 2010 (P. Exs. 1-6), and testified in April 2010
before a grand jury based on a proffer agreement. P. Ex. 7 at 7-11. Petitioner testified
that the prosecutors were pleased with his grand jury testimony and initially indicated
that they would “issue a 5K letter recommending a reduced sentence.” P. Affidavit at 2-
3. However, it is also clear that federal prosecutors — those in a position to utilize
information Petitioner provided -- did not consider Petitioner’s efforts at cooperation
sufficient. During the sentencing phase of Petitioner’s criminal case, prosecutors refused
to give Petitioner credit for the information he had provided to investigators. IG Ex. 9 at
19. Petitioner’s counsel in the criminal case considered this inexplicable and was
shocked that Petitioner’s assistance not only failed to cause a reduction in Petitioner’s
sentence, but actually resulted in additional criminal charges being filed against
Petitioner. IG Ex. 9 at 19. On March 31, 2011, a third superseding indictment was
issued which added a number of additional charges against Petitioner including
Continuing Criminal Enterprise and International Money Laundering, among others.
Compare P. Ex. 23 with P. Ex. 24.

> Although the response was related to permissive exclusions, I find the language
instructive for mandatory exclusions as well. See Stacey R. Gail, DAB No. 1941, at 8
(citing the preamble regarding when cooperation should be mitigating in a mandatory
exclusion).
11

The District Judge who sentenced Petitioner stated that he was not privy to why the
relationship between Petitioner and the prosecution deteriorated, but noted that Petitioner
had “a history of attempted cooperation” with the prosecution. IG Ex. 9 at 42. The
District Judge stated that he was required to rely on the prosecution to determine whether
to provide credit for Petitioner’s cooperation under the “acceptance of responsibility”
clause in the sentencing guidelines. The judge stated that while he “cannot award the
additional point, which [he] otherwise would have for acceptance of responsibly, but [he]
can sentence at the lowest end of the guideline range... .” IG. Ex. 9 at 44.

Although not expressly stated in section 1001.102(c)(3), it is critical for Petitioner to

ave an official involved in the criminal case acknowledge the usefulness of his proffers
and grand jury testimony. 57 Fed. Reg. at 3315. In this case, however, the record shows
that neither the prosecutor in Petitioner’s criminal case nor the judge who sentenced
Petitioner directly acknowledged that Petitioner’s cooperation was significant.

Petitioner attempts to prove that his cooperation was significant through evidence of what

e told law enforcement at proffer sessions and while testifying before a grand jury about
S.I and M.G., and showing validation of cooperation through the conviction of S.I. and
the indictment of M.G. Petitioner provided some information in two proffer sessions
about S.I. (P. Exs. 2, 4) and mentioned S.I. during the grand jury testimony (P. Ex. 7 at
38). S.L. was charged and pled guilty to a crime. P. Exs. 19-21. Petitioner admits,
owever, that S.I. was already under charges before Petitioner’s proffer sessions.
Petitioner asserts that his assistance resulted in additional charges against S.L., P. Br. at
11-12. However, the evidence of record does not make it more likely than not that
Petitioner’s cooperation resulted in S.I.’s conviction. The evidence submitted by
Petitioner of his limited assistance with regard to SI is simply insufficient to prove that
Petitioner’s cooperation resulted in a new investigation or a conviction.

Petitioner argues that he provided information about M.G. in three proffer sessions. P.
Ex. 2 at 5; P. Ex. 5 at 7-10; P. Ex. 6 at 3-5. Petitioner also testified before the grand jury
as to M.G.’s actions, roles, and involvement in the internet pharmacy scheme. P. Ex. 7 at
90-93, 109-110, 122-128, 139. Namely, that Petitioner met M.G. when he traveled to the
Dominican Republic to meet with the head of an internet pharmacy’s parent company.
M.G. acted as the translator, assisted the parent company’s head with business
development, and acted as the customer service manager. Jd. M.G. was not included in
the initial indictments predating Petitioner’s cooperation. See P. Exs. 22-23. However,
after Petitioner’s proffers and testimony, M.G. was charged with 18 criminal counts. P.
Ex. 24. That indictment names M.G. as responsible for assuring Petitioner’s pharmacy
filled orders that were placed through her company, paying Petitioner for services, and
troubleshooting complaints made to law enforcement and pharmacy and medical boards.
P. Ex. 27 at 9-10. Petitioner’s cooperation appears important to the government’s case.
However, I am troubled by a lack of direct evidence to connect Petitioner’s statements
with the charges against M.G.

12

Petitioner could have requested subpoenas for any investigator or prosecutor who could
testify as to his cooperation. See 42 C.F.R. § 1005.9 The record names numerous
individuals — Federal Bureau of Investigations investigators, Food and Drug
Administration special agents, United States Postal Service inspectors, Drug Enforcement
Administration personnel, Internal Revenue Service special agents, and Assistant United
States Attorneys — who could provide corroboration of the effect of Petitioner’s proffers.
P. Exs. 1-6 at 3. However, Petitioner did not subpoena any individual to support his
assertion that his cooperation was validated by law enforcement. See Stacey R. Gail,
DAB No. 1941, at 11, 13.

The purpose of section 1001.103(c)(3) is “to authorize mitigation for significant or
valuable cooperation that yielded positive results” which are validated in very specific
ways. Jd. at 8. These ways include a conviction, program exclusion or civil money
penalty, or the initiation of an investigation or issuance of a report. As Petitioner asserts,
it is possible that prosecutors have vindictively withheld corroboration of Petitioner’s
cooperation because Petitioner refused to testify against his wife. It could be that
Petitioner risked his own health and safety and that of his family to help cooperate with
officials to try to make up for his wrongdoing. However, Petitioner has not met his
burden to present evidence to support his assertion that Petitioner’s cooperation resulted
in the conviction of S.I. or the indictment of M.G.

C. Petitioner’s other arguments are not relevant to this proceeding or are
beyond the scope of my review.

Petitioner indicates that the exclusion will worsen his financial condition. However, in
evaluating whether the length of an exclusion imposed on an individual is reasonable, I
may not take into account any adverse financial effect on the individual because the
purpose of an exclusion is primarily to protect federal health care programs. 57 Fed. Reg.
3298, 3316 (Jan. 29, 1992) (“If it is determined that someone should be excluded from
the programs because continued participation puts the program at risk, the fact that the
exclusion may affect his or her financial condition is not our concern; our concern is in
protecting the programs.”).

Petitioner further argues that the 15-year exclusion imposed by the IG here is
unreasonable compared to the shorter exclusions of petitioners in three prior cases who
committed more serious crimes or whose convictions involved as many or more
aggravating factors. P. Br. at 16-17, citing Sylvia F. Redd, DAB CR2959 (2013); Joby
George, DAB CR2482 (2012); Isaac Aaron Sultan, DAB CR839 (2001). The
“assessment of aggravating factors (and mitigating factors, if any), is first and foremost
case-specific” because each case “involves a complex interaction of diverse
circumstances and regulatory factors with varying weights.” Eugene Goldman, M.D.,
DAB No. 2635, at 11. Thus, case comparisons are of limited value and ultimately are not
dispositive of the question whether an exclusion period is within a reasonable range. Id.
13

Moreover, for any cited case to inform my evaluation of the reasonableness of an
exclusion period, the petitioner must identify specific commonalities (or differences)
between the case under review and the cited comparable case. Here, none of the cases
cited by the Petitioner concerns an individual who engaged in a conspiracy to distribute,
and who possessed with intent to distribute controlled substances; a conspiracy to
misbrand drugs; a conspiracy to commit international money laundering, and
international money laundering. For example, one case involved a nurse who defrauded
the Medicare program by referring Medicare patients to a supplier that sold power
wheelchairs in exchange for payments for the referrals (DAB CR1959); the second case
involved a pharmacist who submitted false claims to Medicare for dispensing
prescription drugs that were never dispensed and for dispensing brand name prescription
drugs where less expensive generic drugs were actually dispensed (DAB CR 2482); and
the third involved a neurologist who defrauded Medicare and MediCal by “systematically
claiming reimbursement for patients’ brief office visits as if they involved more
complicated procedures that were entitled to a higher level of remuneration” (DAB
CR839). In sum, the cited cases involved actions that are sufficiently dissimilar from the
actions for which Petitioner was convicted to do little to inform my evaluation of whether
the 15-year period of exclusion here falls within a reasonable range.

Petitioner asserts that the IG uses a chart to aid in determining the length of exclusion to
be imposed. See P. Ex. 18 at 114-118. Petitioner concludes from the IG’s chart that his
exclusion should be from five to ten years and not 15 years. P. Br. at 17-18. However,
the specific internal method the IG may have used to determine the length of exclusion in
this case is not subject to review. As explained above, I am to determine whether the
1G’s exclusion is unreasonable based on the record before me. My review of the record
as a whole indicates that the IG’s fifteen-year exclusion is within the reasonable range
based on the aggravating factors present in this case.

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner for 15
years from participating in Medicare, Medicaid, and all federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(3) and (a)(4).

/s/
Scott Anderson
Administrative Law Judge

